ORDER
This matter came before the Supreme Court on an order issued to the Respondent to appear and show cause why the decision and recommendation of the Disciplinary Board in DB # 554 should not be implemented. The Board, after hearing, had found the Respondent guilty of violating Supreme Court Rule 42-2 and provisions of the Code of Professional Responsibility, specifically Disciplinary Rules l-102(a)(l); 1 — 102(a)(6); 6-101(a)(3) and 7-101(a)(2).
Respondent failed to appear as ordered and therefore, he has failed to show cause why discipline should not be imposed.
We note that Respondent is currently suspended from the practice of law for his failure to answer complaints filed with Disciplinary Counsel. Respondent has been completely unresponsive to the efforts of this Court to determine the veracity of those complaints.
Therefore, it is the order of this Court that the Respondent, Robert K. Mattson, be and he is hereby disbarred from the practice of law.